 1   DANIEL C. GIRARD (SBN 114826)                        MARK D. LONERGAN (SBN 143622)
     ANGELICA M. ORNELAS (SBN 285929)                     mdl@severson.com
 2   GIRARD SHARP LLP                                     REBECCA S. SAELAO (SBN 222731)
     601 California Street, Suite 1400                    rss@severson.com
 3   San Francisco, CA 94108                              SEVERSON & WERSON
     Telephone: (415) 981-4800                            A Professional Corporation
 4   Facsimile: (415) 981-4846                            One Embarcadero Center, Suite 2600
     dcg@girardsharp.com                                  San Francisco, California 94111
 5   amo@girardsharp.com                                  Telephone: (415) 398-3344
                                                          Facsimile: (415) 956-0439
 6   JONATHAN D. SELBIN (SBN 170222)
 7   LIEFF CABRASER HEIMANN &                             Attorneys for Defendant
     BERNSTEIN, LLP                                       WELLS FARGO BANK, N.A.
 8   250 Hudson Street, 8th Floor
     New York, NY 10013
 9   Telephone: (212) 355-9500
     Facsimile: (212) 355-9592
10   jselbin@lchb.com
11   Daniel M. Hutchinson (SBN 239458)
     LIEFF CABRASER HEIMANN &
12   BERNSTEIN, LLP
     275 Battery Street, 29th Floor
13   San Francisco, CA 94111
     Telephone: (415) 956-1000
14   Facsimile: (415) 956-1008
     dhutchinson@lchb.com
15
16   Attorneys for Plaintiff and putative Class Members
17
                                          UNITED STATES DISTRICT COURT
18
                   NORTHERN DISTRICT OF CALIFORNIA—SAN FRANCISCO DIVISION
19
20
     ALBERT PIETERSON, on behalf of                       Case No. 3:17-cv-02306-EDL
21   himself and all others similarly situated,

22                           Plaintiff,                   STIPULATION OF DISMISSAL
             v.                                           WITHOUT PREJUDICE
23
24   WELLS FARGO BANK, N.A.,

25                           Defendant.
26
27
28



     07685.1850/14981563.1     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
 1   JOHN HASTINGS, on behalf of himself and all        Case No. 3:17-cv-03633-EDL
     others similarly situated,
 2
 3                           Plaintiff,
             v.
 4
     WELLS FARGO BANK, N.A.,
 5
 6                           Defendant.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     07685.1850/14981563.1     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
 1            WHEREAS, Plaintiffs Albert Pieterson and John Hastings (“Plaintiffs”) and Defendant Wells
 2   Fargo Bank, N.A. (“Defendant”) are parties to the Settlement Agreement reached in Prather v. Wells
 3   Fargo Bank, N.A., Case No. 17-cv-00481 (N.D. Ill.), Dkt. 80-1, which was granted final approval by
 4   the court in Prather on December 10, 2019, Dkt. 129.
 5
              NOW, therefore, Plaintiffs and Defendant HEREBY STIPULATE pursuant to Federal Rule of
 6
     Civil Procedure 41(a)(1)(A)(ii) that this case be DISMISSED WITHOUT PREJUDICE, with the
 7
     parties to bear their own costs and fees, except as set forth in the parties’ Settlement Agreement,
 8
     Prather Dkt. 80-1.
 9
              IT IS SO STIPULATED.
10
     DATED:         December 19, 2019                          GIRARD SHARP LLP
11
12
                                                               By:                          /s/ Angelica Ornelas
13                                                                                          Angelica Ornelas
14
                                                               Attorneys for Plaintiff ALBERT PIETERSON,
15                                                             on behalf of himself and all others similarly situated
16
     DATED:         December 19, 2019                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
17
18                                                             By:                          /s/ Daniel M. Hutchinson
19                                                                                          Daniel M. Hutchinson

20                                                             Attorneys for Plaintiff JOHN HASTINGS,
                                                               on behalf of himself and all others similarly situated
21
22
     DATED: December 19, 2019                                  SEVERSON & WERSON
23                                                             A Professional Corporation
24
                                                         S DISTRICT
                                                       TE
                                                     TA        By:  C
                                                                                            /s/ Rebecca S. Saelao
25
                                                                           O
                                                S




                                                                            U
                                               ED




                                                                                            Rebecca S. Saelao
                                                                             RT




                                                                      ERED
                                           UNIT




                                                               O ORD
     Dated: December 23, 2019                       IT IS S
26
                                                                                    R NIA




                                                               Attorneys
                                                                seph C.
                                                                        Spero for Defendant WELLS FARGO BANK, N.A.
                                           NO




27                                                       Judge Jo
                                                                                   FO
                                            RT




                                                                               LI




                                                    ER
                                                H




                                                                               A




                                                         N                     C
                                                                           F
28                                                           D IS T IC T O
                                                                   R




     07685.1850/14981563.1                                                 1
                               STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
 1                                               ATTESTATION
 2            I, Rebecca S. Saelao, am the ECF user whose ID and password are being used to file this
 3   document. In compliance with Civil Local Rule 5-1(i)(3), I certify that concurrence in this filing has
 4   been obtained from all of the other signatories.
 5   Dated: December 19, 2019                             By: /s/ Rebecca S. Saelao
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     07685.1850/14981563.1                               2
                               STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                 Case Nos. 3:17-cv-02306-EDL & 3:17-cv-03633-EDL
